 TERMINAL EQUIPMENT INC.Terminal Equipment Inc. and Eugene McCracken.Case 8-CA-8831July 18, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS, AND PENELLOOn May 9, 1975, Administrative Law Judge NancyM. Sherman issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, TerminalEquipment Inc., Bedford, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer Eugene Clarence McCracken, Jr., im-mediate reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofpay he may have suffered by reason of the discrimi-nation against him, in the manner set forth in thesection of this Decision entitled `The Remedy.' "2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, it has been decidedthat we violated the law and we have been ordered to261post this notice.We intend to carry out the order ofthe Board and abide by the following:WE WILL NOT threaten our employees that wewill close our plant if they choose to be repre-sented by International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, Local 507, or any other union, orfail to tell us which employees are union leaders.WE WILL NOT discharge or otherwise discrimi-nate against any employee in order to discour-age membership in the Teamsters or any otherunion.WE WILL NOT ask our employees about theirand other employees' union activities in a man-ner constituting interference, restraint, or coer-cion.WE WILL offer to reinstate employee EugeneClarence McCracken, Jr., to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, and make him whole, withinterest, for loss of pay resulting from his termi-nation.The National Labor Relations Act gives em-ployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from any such activities.Our employees are free to exercise any or all ofthese rights, including the right to join or assist theTeamsters or any other union. Our employees arealso free to refrain from any or all such activities,except to the extent that union membership may berequired by a collective-bargaining agreement as acondition of continued employment, as permitted bythe proviso to Section 8(a)(3) of the Act.WE WILL NOT in any manner interfere with,restrain, or coerce employees in the exercise ofthese rights.TERMINAL EQUIPMENT INC.DECISIONSTATEMENT OF THE CASENancy M. Sherman, Administrative Law Judge: Thisproceeding was heard at Cleveland, Ohio, on March 25,1975, pursuant to a charge filed on December 23, 1974, anda complaint issued on February 5, 1975. The questions pre-sented are whether Respondent Terminal Equipment Inc.219 NLRB No. 49 262DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) violated Section 8(a)(1) of the National Labor RelationsAct, as amended(theAct),by alleged interrogation,threats, and conveying the impression of surveillance; and(b) violated Section 8(a)(1) and (3) by terminating employ-ee Eugene Clarence McCracken,Jr., allegedly because ofhis union and concerted activities,on November5, 1974.At theoutset of the hearing,Respondent moved to dis-miss the complaint on the ground that on December 23,1974, the date when the instant charge was filed,the Re-gional Director approved McCracken'swithdrawal of anearlier charge containing essentially the same allegations asthe charge in the instant case.I adhere to my hearing deni-al of that motion,which is renewed in Respondent's brief.McCloskeyand Company,Inc.,116NLRB1123, 1124(1956), enfd.255 F.2d 68(C.A. 3, 1957).Uponthe entire record,including my observation of thewitnesses,and after due consideration of the brief filed byRespondent,Imake the following:FINDINGS OF FACT1.THE NATURE OF RESPONDENT'S BUSINESSRespondentisanOhio corporation whichdesigns andmanufacturesmaterial-handlingmachinery in Bedford,Ohio, from which location it annually ships such machin-ery valuedin excessof $50,000 directly to points outsideOhio. I find that, as Respondent admits, Respondent isengaged in commercewithin themeaningof the Act, andthat assertion of jurisdiction over its operations will effec-tuate the policies of the Act.II.THE TEAMSTERSSTATUS ASA LABOR ORGANIZATIONInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 507, hereincalled Local 507 or the Teamsters, is an organization affili-ated with the International Brotherhood of Teamsters. Lo-cal 507 represents about 10,000 employees and as of thedate of the hearing was a party to collective-bargainingagreements with 706 employers. Employees are permittedto participate in Local 507, which deals with employersregarding employees' grievances, wages, hours, workingconditions, and vacations. I find that Local 507 is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundMcCracken filed a job application with Respondent onSeptember 18, 1974.1 In the blank following the language"Job(s)applied for,"McCracken inserted the word "Elec-trical."On September 21, he was interviewed by ErnestPugh, Respondent's vice president of operations. On Mc-Cracken's application and during his job interview, hemade certain representations which were untrue and otherswhich(perhaps unintentionally) were somewhat mislead-1All dateshereafterare 1974 unless otherwise stated.ing. Thus, he told Pugh that he had left his previous job,with a firm that did roof gutterwork, because his truck wasstolen,although in fact he left because, after seeing a fellowemployee fall off a ladder and hit his head, McCrackendecided the work was too dangerous. Further, he told Pughthat he had left another prior employer to go intobusinessfor himself, although in fact that employer had dischargedhim for tardiness. In addition, McCracken told Pugh thathe was attending Cuyahoga Community College to furtherhis education in electricalengineering,although in fact hedid not enroll in that school until the fall quarter of 1974and began by taking electives in English and history. Pughcredibly testified thatMcCracken's representations abouthis furthering his education played a part in Pugh's deci-sionto hire him. In approving him for employment, Pughinserted the words "ELEC./MECH. Assy." after the word "Occu-pation." Pugh told McCracken that he was being hired forelectricalwork, but "You won't be afraid to pick up awrench and tighten a few nuts and bolts?" McCracken re-plied that he would not be afraid to do that.B.McCracken's Union ActivitySometime prior to November, McCracken spoke to 20 or25 of Respondent's 39 employees about a Union, andtheywere "very enthused." Respondent does not have a postedrule about solicitations in the plant on company time, andsome of McCracken's organizing activity occurred duringworking hours. After unsuccessfully trying to get in touchwith the UAW, he telephoned the Teamsters and talked toBusinessAgent Everett A. Oxyer. On Saturday, November2,McCracken came down to the Teamsters office andsigned an authorization card. Oxyer gave McCrackenabout 10 blank authorization cards and some union litera-ture, told him to get the cards filled out and return them tothe Teamsters, and said that the Teamsters would then askthe Board for an election.On Monday, November 4, McCracken spoke about theUnion to about three other employees before work, andtwo more during working hours that morning. He arrangedtomeet these five employees in a nearby restaurant park-ing lotduring the 11:30 to 12 lunchbreak, when he gavethem the union pamphlets and obtained their signatures onauthorization cards.McCracken worked until 5:30 p.m.that day, a total of 10 hours, and then went home. Compa-ny Vice President Pugh testified that at the end of Octoberhe "asked around" among some employees (includingSamuel Wilson and Martin Ozniwich) "what kind of trou-ble we had in the plant," and that in consequence of thisasking around, Pugh "eventually" found out from employ-ee RussellWorkman, "probably" on Saturday, November2, that McCracken was trying to start a union.Company President Richard Simpson testified that "bythe company policy" he hired both union and nonunionpeople, that Respondent did not inquire about whethertheywere union or nonunion, and "I'm sure we haveUnion members currently working for us. We have no wayof knowing how many or what groups." Pugh testified thatat no point in questioning applicants for employment didhe inquire about the applicant's union affiliation or lackthereof, and thut Respondent had "no policy" requiring TERMINAL EQUIPMENT INC.263him to do that. Simpson testified that 5 or 6 years prior tothe events involved here, he "may have" told Respondent'sother officers (although not Respondent's employees) thathe would close the plant if a Union got in. Simpson's pre-hearing affidavit states, "When things aren't going well andsomeone says we ought to have a Union here, it's not easyto take . . . I've probably made the statement about clos-ing the plant if a Union gets in about once a year."C. Alleged Interference,Restraint,and Coercion;McCracken's TerminationMcCracken talked to employee Ozniwich about theUnion on aboutsix occasions.About 6 p.m. on November3,Company Vice President Pugh walked up to Ozniwich athis job station and asked whether he knew anything abouta Union. Ozniwich replied that he did. Pugh asked whowas organizing it. Ozniwich would not tell him. Pugh thensaid that Company President Simpson "was anti-union andhe would close the plant down before he would let a Unionin." Pugh then again asked Ozniwich who was organizingtheUnion. Ozniwich still would not tell him. Pugh saidthat "by telling him, the shop would be able to stay open."Ozniwich did not reply, and Pugh walked away.Thereafter, as employee Wilson was leaving the building,he encountered Pugh. Pugh asked whether he knew any-thing about the Union. Wilson replied that he did not, al-though McCracken had mentioned the Union to Wilsonabout 3 weeks earlier. Pugh then returned to Ozniwich andagain asked who was starting the Union. Ozniwich stillwould not say. Pugh then asked whether it was McCrack-en. Ozniwich replied that he was not going to say. Pughagain asked who was starting the Union, and Ozniwich stillwould not say. Pugh said that he had talked to employeesWilson and Workman about a Union. About 7 p.m. thatsame evening, Ozniwich telephoned McCracken and re-ported Ozniwich's second conversation with Pugh.At 8 a.m. the following morning, about an hour afterbeginning work and in the middle of a pay period, Mc-Cracken was summoned to Pugh's office. McCracken testi-fied that Pugh told him "there was going to be a cutback inemployment, they weren't receiving parts, and [McCrack-en] was one of the persons that was going to be laid off"McCracken further testified that Pugh did not say anythingabout McCracken's qualifications. Pugh testified for Re-spondent, but was not asked about this conversation. IcreditMcCracken's account.Twice in the next week, Pugh asked Ozniwich to tell himwho had organized the Union, and bothtimesOzniwichrefused. Also, 2 or 3 days after McCracken's termination,Pugh told Ozniwich that McCracken's brother-in-law "wasa big wheel with the Teamsters and that he might be beingpaid to organize and after a short time, leave."Pugh add-ed that McCracken had left his last job after only a shorttime.'My findings as to the Ozniwich-Pugh and Wilson-Pughconversationsare based on the employees' testimony.Ozniwich's testimonygains somecorroboration fromSimpson's admissionthat the statements about Simpson'sclosure intentions, which Ozniwich attributed to Pugh, didaccurately reflect Simpson's prior statements to other offi-cials.Moreover, Ozniwich's and Wilson's testimony aboutPugh's interrogationgains somesupport from Pugh's previ-ously summarized testimony about his "asking around"among employees who included Ozniwich, Wilson, andWorkman. Further, Pugh did not deny threatening that, ifthe Union came in the plant would close, although he didtestify that he had never discussed unions with Simpson.Moreover, the testimony of Ozmwich, Wilson, and Mc-Cracken in this connection is to some extent mutually cor-roborative. In addition, I was impressed by the demeanorof Ozniwich (who was still working for Respondent, andwho never signed a union card), and found Pugh's demean-or unpersuasive. Accordingly, notwithstanding the consid-erations summarizedsupra(fns. 2 and 3) and notwithstand-ing the membership of Pugh (a mature man)in a unionwhen he was out of high school, I credit the testimony ofOzniwich and Wilson summarized above, and discreditPugh's testimony that he did not ask questions about unionactivities, never told anyone in the plant that McCrackenwas apaid union organizer, or that a relative of McCrack-en had a position of authority with a union, and neverdiscussedunions with Simpson-testimony which Simpsondid not corroborate.At the time of McCracken's termination, a majority ofRespondent's employees were working 10 hours a day, attime-and-a-half for all hours worked exceeding 40 a week.This schedule continued for 3 or 4 weeks after histermina-tion.At the time of McCracken's termination, he was re-ceiving $4an hour. Within 3 weeks after McCracken's ter-mination,Respondent hired two employees, described inits records as "MachBuild," at $4.50 and $5 an hour, bothof whom werestill inRespondent's employ at the time ofthe hearing. Following McCracken's termination, Respon-dent hired at least I1 employees in addition to the "MachBuild," including,inter alia,1"M & H Assy" at $4.50 anhour, I in the "Hyd/Mech" department at $4.60, 1 in the"Assby" department at $4.50, and 3 in unspecifiedclassifi-cations at$4.50 and $5. All but 1 (a "Painter") of these 13employeeswere still inRespondent's employ at the time ofthe hearing. There is no evidence that any of the employeeshired during this period had ever worked for Respondentbefore. Pugh testified that when adding to its work forceRespondent "at times" gets in touch with laid-off employ-ees and invitesthem to return. Respondent has never of-feredto reinstateMcCracken.BetweenMcCracken's termination and the March 1975hearing, Respondent laid off 10 to 16 employees. Respon-dent had 12 to 15 mechanical assembly employees in Octo-ber 1974 (just before McCracken's termination) and aboutthe same number at the time of the hearing.2Union Business Agent Oxyer testified that he did not know of any bloodrelations of McCracken's who were in the Union.Nor did McCracken testi-fy that he had any such relatives.Oxyer further testified that McCrackenwas not paid by the Teamsters.3McCracken's job application states that his most recentjob had lasted 6months.D. Respondent's Explanations for Terminating McCrackenSimpson and Pugh testified that Respondent decided toeffect a layoff for economic reasons, and that it was Pugh 264DECISIONSOF NATIONALLABOR RELATIONS BOARDwho decided to include McCracken in that layoff. Simpsontestified that he "instructed a general layoff . . . that twoor three individuals must be let go" for "Lack of work. Theother reason was that I was informed by Purchasing thatwe could subcontract some of the workthat we were doingat a better price" to R. W.Panels(emphasis supplied).Further,Respondent'scounsel averred in his openingstatement that Respondent had transferred McCrackenfrom electrical assembly work to another job (an allegedevent dated by Pugh as occurring in the latter part of Octo-ber) because the work had been contracted out, and thatMcCracken's allegedly poor workmanship had caused Re-spondent to have higher production costs in performing thework itself.However, Company Vice President RobertJackson testified that the work farmed out to R.W. Panelsconsisted of the construction of electrical control panels,that control panels related to anything like the farmed-outcontrol panels had not been built in Respondent's plant forat least 2 years,and that Respondent had merely beencon-templatingperformance of the farmed-out work in its ownshop.Simpson testified that this layoff was"coming up aroundthe end of October,"and that Pugh was to decide whom tolay off. However, Pugh's prehearing affidavit, executed inearly February 1975, states that the work was contractedout to R. W. Panels in December(a month after Mc-Cracken's termination).Further,Pugh testified that Jack-son informed him of the farming-out decision on Novem-ber 1, and Simpson that this decision was made "inNovember"-both alleged decision dates being subsequentto the October layoff date which (according to Simpson'stestimony)was the date those selected by Pugh were to belaid off.4 Also, both Jackson's testimony and Respondent'sexhibits show that Respondent had requested a quotationon the work prior to August 30 (about a month beforePugh hired McCracken); whereas Pugh testified that Jack-son did not start to try to farm out the work until October1974 (after McCracken was hired), and stated in his pre-hearing affidavit that prices for the farmed-out work werequoted in November(McCracken was terminated on No-vember 5). Further, although Jackson testified that he ad-vised Simpson and Pugh that Respondent would have tocut back on its electrical assembly department, and thatMcCracken was the only electrical assembly employee cutback, Pugh testified that McCracken had been transferredfrom electrical to mechanical assembly work in the latterpart of October, and that the decision to farm out the workhad caused Pugh to lay off three employees-McCrackenand mechanical assemblers Joseph Truskolski and MartinMatonis.Pugh further testified that he selected McCracken forinclusion in the layoff because McCarcken was a junioremployee,because of his tardiness record,because Pughhad received a report from Respondent'smanager of ac-counting, Betty Jane Fisher, that McCracken was "always"4 Jackson testified that he ordereda layoffin the electrical assembly de-partment"right around the firstof November."Respondent's brief asserts,"Mr. Jackson's orders to lay-off were receivedby Mr.Pugh on November 2,1974, the same day on which Mr.Pugh became aware of Eugene Mc-Cracken's union organizational activities within the plant."on the telephone or out talking to people in the shop ratherthan at his job post, and because McCracken was not acapable worker.In connection with Pugh's testimony regarding Mc-Cracken's tardiness,Respondent offered into evidence Mc-Cracken's timecardsfor the entire period of his employ-ment.These timecards show that he worked forRespondent a total of 31 days. He punched in late in themorning on six occasions,5and on one occasion(Septem-ber 26) punched in 4 minutes late following the half-hourlunchbreak. There is no evidence about how this recordcompares with the records of employees who were re-tained. Pugh testified that he never specifically warned Mc-Cracken about coming in late.Fisher credibly testified that, on one occasion shortlyafterMcCracken started to work for Respondent on Sep-tember 23, she reported to Pugh that she had seen Mc-Cracken "loitering" on several occasions in the machineshop and in the shop office. She further credibly testifiedthat on various occasions she reported to Pugh that Mc-Cracken and others were tying up the shop telephone 6Pugh testified that he never specifically warned McCrack-en about being away from his job, never warned him aboutusing thetelephone, never told anyone to warn him aboutbeing away from his job, and never instructed Mc-Cracken's foreman to warn him personally about using thetelephone.In connectionwith Pugh's testimony that McCrackenwas not a capable worker,Pugh testified that lead assem-bler Chopko reported to him that McCracken did not haveenough background in electrical assembly work. AlthoughChopko is still working for Respondent, he did not testify,nor was his absence explained. Pugh testified, without cor-roboration, that Chopko's alleged report led Pugh to putMcCracken on mechanical assembly work in late October.Jackson testifiedthatMcCrackenwas an electrical assem-bly employee when terminated on November 5. McCrack-en testified that,throughout his employment with Respon-dent, he devoted 10 percent of his time to electricalassembly and 90 percent to mechanical assembly.Pugh further testified that employees Wilson and Work-man told him that McCracken was not qualified to do me-chanical assembly.Wilson testified that he did not thinkMcCracken "really [had] the knowledge in machine elec-trics."Wilson did not testify about McCracken's ability todo mechanical assembly, or that he ever talked to Pughabout McCracken's work.'The record contains invoices for "help-wanted" adver-tisementsplaced by Respondent on November 21 and 28and December 5, 12, and 19. The invoices state that the3He was 19 minutes late on October 16, 6 minutes late on October 11, 3minutes late on October 4 and 31,and I minute late on September 27 andNovember 2.6 Pugh testified to a single conversation in late October when Fisher madethese reports. On the basis of the witnesses' demeanor, I credit Fisher'sversion.7Counsel for the General Counsel called Wilson as a witness, but did notask him about McCracken'swork.Respondent's counsel tacitly agreed toacceptWilson as his own witness for this purpose.Wilson is still inRespondent's employ.Respondent laid off Workman 2 or 3 months hefore the hearing. I drawno inference from his failure to testify. TERMINAL EQUIPMENT INC.265advertisements were for "machine builders,"but Simpsontestified that Respondent was advertising for "hydraulicand mechanical assembly," and that this was a differentjob. Respondent's plant did not have copies of the adver-tisements themselves.Respondent's personnel records statethat Respondent hired a "Mach Build"on November 21,another"Mach Build"on November 22, and an "M & HAssy"employee on December 17. Simpson testified thatRespondent "tried to use [McCracken] in hydraulic andmechanicalwork, and he could not do that job efficiently."Simpson did not state whether this assertion was based onhis own personal observation,or whether this "hydraulicand mechanical" work was thesame as the"mechanicalassembly" work referred to in Pugh's testimony.McCrack-en testified that in Respondent's shop"everybody is a ma-chine builder, everyone works on hydraulics." EmployeeWilson testified that he did electrical work,hydraulic work,and machine assembly.Respondent's personnel records listdifferent employees as "M & H Assy,""Mach. Build,""Hyd/Mach" department, and "Assby"department.As previously noted,it is undisputed that Pugh told Mc-Cracken he was being laid off because Respondent was notreceiving parts.Respondent has advanced no claim to methatMcCracken was terminated for this reason,or that itwas in fact not receiving parts,and has offered me no ex-planation for its representation to McCracken.Counsel fortheGeneral Counsel asked McCracken whether he hadever been told by his foreman or by Pugh or any othersupervisor for Respondent that McCracken was not doinga good job.McCracken's testimony, "No, I was never toldof anything,"stands uncontradicted.Likewise uncontra-dicted is McCracken's testimony that he was never warnedabout leaving his job to talk with people.Simpson testified that he did not learn until the weekbefore the March 25, 1975, hearing that McCracken hadbeen trying to organize a Union in the plant.Vice Presi-dent Jackson testified that "except for what is in the com-plaint,"he had never been aware of McCracken's unionactivities,that Pugh never told Jackson about any unioniz-ing activity in the plant,and that he was not familiar withMcCracken as an individual.However, I do not believesuch testimony,in view of the demeanor of both Simpsonand Pugh and their testimony that Jackson told them (afew days before the hearing)that he had heard from "oneof the employees"thatMcCracken had been handing outunion cards;Pugh's testimony that "probably"on Satur-day, November 2, he found out that McCracken was tryingto start a union;employee Ozniwich's credited testimonythat on the day before McCracken's termination, Pughasked whether it was McCracken who had started theUnion and that a few days after McCracken's termination,Pugh said he suspected McCracken was a paid Teamstersorganizer.8Further, in view of this testimony by Pugh andOzniwich,I find that,whether or not Pugh was telling thetruth when he said he did not "know"until the week beforethe hearing that McCracken was passing out union cards,Pugh knew before he terminated McCracken that he was8 SeeN.L.R.B. v.Walton Manufacturing Company & Loganville Pants Co.,369 U.S. 404,408 (1962);N.L.R.B.v.Transport Clearings, Inc.,311 F.2d519, 521, 523 (C.A. 5, 1962).trying to organize a union,and at theveryleast suspectedthat thisactivityincluded the distribution of union cards.E. Analysis and Conclusions1.Alleged interference,restraint,and coercionI find that Respondent violated Section 8(a)(1) of theAct when Company Vice President Pugh told employeeOzniwich that Company President Simpson would closethe plant down before he would let a union in; and that ifOzniwich would reveal who was organizing the Union,"the shop would be able to stay open." I further find thatRespondent violated Section 8(a)(1) of the Act when Pughasked employees Ozniwich and Wilson whether they knewanything about the Union, and asked Ozniwich who wasorganizing the Union.In finding such interrogation to beunlawful,I rely on the fact that Pugh was seeking informa-tion useful for discrimination against union leaders,that heaccompanied such interrogation with threats that the plantwould be shut down if the Union came in or if Respondentcould not learn the identity of the union leaders,thatWil-son gave an untruthful reply and Ozniwich repeatedly re-fused to answer,that such questions served no legitimatepurpose, and that Respondent did in fact discharge Mc-Cracken because of his union leadership.In connectionwith Respondent's contention that such conduct was iso-lated in nature,Inote that Pugh asked Ozniwich 10 ques-tions about the Union on 4 different occasions.However,I perceive no basis for the contention of Gen-eral Counsel that Respondent unlawfully gave the impres-sion of surveillance when Pugh told employee Ozniwichthat Pugh had talked to two other employees about aunion, without further describing the contents of the con-versation or even who initiated it.2.McCracken's dischargeRespondent'soppositionto unionization of its plant isestablishedby Company PresidentSimpson's admissionthat he had periodically told Respondent'sother officersthat he would close the plant if the Union came in, and bythe undeniedtestimony that Company VicePresident Pughmade a like statementto employee Ozniwich the day be-foreMcCracken's termination.Further,Company VicePresident Pughadmittedfinding out-"probably" on No-vember 2, 3 days before McCracken's termination-thatMcCracken was tryingto start a union.Moreover, on theevening beforeMcCracken's termination,Pugh specificallyasked employee Ozniwich whether McCrackenwas-the onewho was startingthe Union. PughterminatedMcCrackenon the following morning,which wasthe morning afterMcCracken's noontimesolicitationof union cards and thesecond workingday following McCracken's own executiodof such a card. Two or three days later, Pugh remarkedthat he thought McCrackenwas apaidorganizer for theTeamsters.This strongprima faciecase thatMcCrackenwas dis-chargedfor unionactivityis strengthenedby the fact thatRespondent's tendered explanations therefor do not with-standscrutiny. Thus, in this proceeding,Respondent nel- 266DECISIONSOF NATIONALLABOR RELATIONS BOARDther relies on the reason tendered McCracken at his termi-nation interview,namely,that Respondent was not receiv-ing parts, nor explains why Pugh told him this was thereason.Further,President Simpson testified that the reasonfor the layoff which included McCracken was thatRespon-dent had decided to contract out work "that we weredoing,"and Respondent's counsel averred that McCrackenhad actually been performing the work which was con-tracted out; whereas Vice President Jackson testified thatthe farmed-out work was work of a kind which had notbeen performed at Respondent's plant for at least 2 years,and that Respondent had merely been contemplating per-formance of the work in its own shop. Moreover, Pugh's,Simpson's, and Jackson's testimony and Pugh's prehearingaffidavit are confused about the dates of material events.Thus, Pugh's prehearing affidavit states that the work wasnot contracted out until December,a month after Mc-Cracken's November 5 termination. Further, Pugh's pre-hearing affidavit states that prices for the farmed-out workwere quoted in November, but he testified that Jacksoninformed him of the farming-out decision on November 1.Corroborating this last statement by Pugh, Jackson testi-fied that "It was right around the first of November" thathe advised Simpson and Pugh that Respondent would haveto cut back on its electrical assembly department; butSimpson first testified that the layoff was "coming uparound the end of October," and then that the farming-outdecision was made in November. Further, Pugh (contraryto Jackson) testified that McCracken was not performingelectrical assembly when he was laid off.Likewise questionable is Pugh's testimony about why heincludedMcCracken in the layoff. Thus, although Pughtestified that one consideration was McCracken's tardinessrecord, there is no evidence about how his tardiness recordcompared with that of others; his record is not so bad,standing alone,as to warrant a conclusion that it musthave been relatively poor; and it is undenied that he hadnever been reproved for his tardiness. Further, althoughPugh testified that another consideration was Fisher's re-port that McCrackenwas "loitering" and was tying up theshop telephone, Pugh admitted that he had never warnedMcCracken about these matters or instructed McCracken'sforeman to warn him; it is undenied that McCracken wasnever warned; and Fisher testified that she reported toPugh that others were also tying up the telephone.Finally, Pugh testified that he decided to include Mc-Cracken in the layoff because he was not a capable worker.Idiscredit Pugh's testimony that he entertained this view.Thus, it is undenied that McCracken was never told he wasnot doing a good job. Moreover, Pugh's testimony that inlate October he transferred McCracken from electrical tomechanical assembly because lead assembler Chopko re-9 Respondent's exhibits disclosethatsuch quotations were requested be-fore August 30 and shortlybefore October4.However,Pugh's representa-tions(although erroneous)as to the date seriously reflect on the veracity ofhis testimony that McCracken'sNovember 5 termination was motivated bythe contractingout. The August 30 date virtuallyexcludes any contention,whichRespondent has not advanced, that McCracken's September 23 hir-ing was in anticipation of the in-house performance of the work which waseventually contracted out. The record fails to show the hiring dates of thetwo mechanical assembly employeeslaid off with McCracken.ported that McCracken did not have enough backgroundin electricalassembly work not only is wholly uncorrobo-rated,10but also squarely conflicts with VicePresidentJackson's testimonythatMcCrackenwas an electrical as-sembly employee when laid off on November 5. Also, al-though PughtestifiedthatWilson and another employeehad reported to Pugh that McCracken could not do me-chanicalassembly work either, Wilson did not testify aboutMcCracken's ability to do such work or that Wilson everdiscussedMcCracken's capabilities with Pugh.11For the foregoingreasons, I do not credit Pugh's testi-mony that he believed McCracken to be a poor worker andincluded him in the layoff partly for that reason. Further, IcreditMcCracken's testimony, to some extent corroborat-ed by Wilson, that throughouthis entireemployment withRespondenthe devoted 10 percent of his time to electricalassembly and 90 percent to mechanical assembly. WhileMcCrackenmade some misstatementsin his job applica-tion,he admitted them when testifying, whereas Pugh'ssworn testimony and affidavit were impeached byRespondent's own records and the testimony of Vice Presi-dentJackson. In addition, I conclude from McCracken'sand Wilson's credible testimony about their own job du-ties,fromthe job titles and hiring dates on Respondent'spersonnelrecords, and from the phrasing of the "help-wanted" invoices, that following McCracken's termination,Respondentadvertised for and hired other personnel to dowork which McCracken had previously performed.In short, I conclude that the record preponderantlyshows thatthe real reasonforMcCracken's terminationwas his unionactivity and that, therefore, his terminationviolated Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Teamsters is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Act bythreatening to close its plant in the event of unionization orifRespondent's employees did not reveal the unionleader's identity, and by interrogating employees aboutunion activity in a manner constituting interference, re-straint,and coercion.4.Respondent has violated Section 8(a)(3) and (1) of theAct by terminating employee Eugene Clarence McCrack-en, Jr., because of his union activity.5.Such unfair labor practices affect commerce withinthe meaning of the Act.6.Respondent has not given employees the impressionof surveillance over their union activities, in violation ofSection 8(a)(1) of the Act.10AlthoughChopko wasstill inRespondent's employ atthe time of thehearing,he was not called as a witness,nor washis absence explained Iinfer that his testimonywould havebeen adversetoRespondentGoldenStare BottlingCompany, Inc. v. N L R B,414 U.S 168, 174 (1973);Interna-tionalUnion,UA W [Gyrodyne Co of America] v N L.R.B.,459 F.2d 1329,1335-46 (C.A.D.C., 1972).11Seesupra,Ins. 7 and 10 TERMINAL EQUIPMENT INC.267THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequiredtoceaseanddesisttherefrom.BecauseRespondent's unfair labor practices included the discrimi-natory discharge of the employee leader in the Teamstersorganizing campaign, an unfair labor practice which "goesto the very heart of the Act"(N.L.R.B. v. United Mineral &Chemical Corporation,391F.2d 892, 837-838 (C.A. 2,1968) ), and a threat to close the plant if it were unionized(a threat which Respondent's president has admittedlyvoiced to its officers on other occasions), Respondent's un-lawful conduct leads me to anticipate that, unless re-strained, it will engage in "continuing and varying effortsto attain the same end in the future"(N.L.R.B. v. ExpressPublishing Company,312 U.S. 426, 437-439 (1941) ). Ac-cordingly, I shall recommend that Respondent be requiredto cease and desist from infringing on employee rights inany other manner.N.L.R.B. v. Southern Transport, Inc.,343F.2d 558, 560-561 (C.A. 8, 1965). I shall also recommendthat Respondent be required to offer reinstatement to Mc-Cracken, and make him whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to thatwhich he would have earned from the date of his termina-tion to the date of a valid offer of reinstatement less his netearningsduring this period, to be computed in the mannerdescribed in F.W.Woolworth Company,90 NLRB 289(1950), with interest as described inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962). In addition, I shall recom-mend that Respondent be required to post appropriate no-tices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 12Respondent Terminal Equipment Inc., Bedford, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in the International12 In the event no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings, conclusions, recommenda-tions, and recommendedOrderherein shall, asprovidedin Sec.102.48 ofsaid Rules and Regulations,be adopted by the Boardand becomeits find-ings, conclusions,and Order, and all objectionsthereto shall be deemedwaived for all purposes.Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 507, or any other labororganization, by discharging or laying off employees orotherwise discriminating in any manner in respect to theirtenure of employment or any term or condition of employ-ment.(b) Interrogating employees concerning their and otheremployees' union membership and activities, in a mannerconstituting interference, restraint, or coercion.(c)Threatening to close its plant if its employees choosea collective-bargaining representative or fail to disclose theidentity of union leaders.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer immediate reinstatement to Eugene ClarenceMcCracken, Jr., without prejudice to his seniority or otherrights and privileges, and make him whole for any loss ofpay he may have suffered by reason of the discriminationagainst him, in the manner set forth in the section of thisDecision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to an analysis of the amount of backpay dueunder the terms of this recommended Order.(c)Post at its place of business in Bedford, Ohio, copiesof the attached notice marked "Appendix." 13 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by Respondent's rep-resentatives, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it, in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.The complaint is dismissed to the extent it alleges thatRespondent unlawfully gave employees the impression ofsurveillance.13 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "